DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I, figure 3, claims 3, 5 – 6 and 19, drawn to vehicle information utilizing body detector, which include position of B pillar, internal object of vehicle detected by body detector, height of light sensor, distance information and position information of sensor and passenger.
Group II, figure 7 – 9, claims 2, 7 – 16 and 18, drawn to determining total risk by combining distance risk and speed risk and controlling lights based on the risk
Group III, figure 10, claims 4 and 17, drawn to warning the passenger when an object approach to as driver exits
Group IV, figure 12, claims 20, drawn to calculating irradiation angle of a projected light source corresponding to distance information between an eye of the passenger and the light source and a distance between the light source and a seatback of the vehicle.
The species are independent or distinct because Group I is directed to vehicle information and body detection of the passenger and Group II is directed to determining total risk combining distance risk and speed risk and controlling lights based on the risk, Group III, is directed to warning passenger as the passenger exit, and Group IV is directed to calculating irradiation angle of a projected light source corresponding to distance information between an eye of the passenger and the light source and a distance between the light source and a seatback of the vehicle. Each group has mutually exclusive characteristics from another. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
- the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); or
- the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662